Citation Nr: 0801114	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-42 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no corroboration or verification of the 
occurrence of the veteran's claimed stressors.

3.  The veteran does not have PTSD due to his active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA also must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA by letter mailed in January 
2005.  The RO specifically informed him of the evidence that 
would support his claim and that he should submit any 
pertinent evidence in his possession or provide VA with the 
information necessary for it to obtain such evidence.  
Although this letter was not sent prior to the initial 
adjudication of the claim, the Board has determined that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the notice, the RO readjudicated 
the veteran's claim in April 2005 and November 2005.  There 
is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had VCAA notice been provided at an earlier time.  

An April 2006 letter provided the veteran with notice 
concerning the disability-rating and effective-date elements 
of his claim.  Again, although this notice was provided after 
the claim initially was adjudicated, the Board has determined 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  Id.  As explained below, 
the Board has determined that service connection for PTSD is 
not warranted.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The Board notes that service personnel records, service 
medical records, and other pertinent medical records have 
been obtained.  The veteran has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence.  Therefore, the Board is satisfied that RO has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Entitlement to service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with circumstances, conditions, or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); West v. Brown, 7 Vet. App. 70 (1994).  
If the veteran did not engage in combat with the enemy, or if 
the claimed stressors are not related to combat, the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and those stressors must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Service department records 
must support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 
283 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has PTSD as a result of a non-
combat, in-service stressor.  Specifically, he maintains that 
he witnessed a loose rope strike and kill a deck hand while 
serving aboard an assault craft that transported soldiers to 
Vietnam in late 1966 or early 1967.

A private treatment record dated in December 2004 reflects 
that the veteran has been diagnosed with PTSD.  However, a 
diagnosis alone is insufficient to establish service 
connection for PTSD.  Since the veteran does not allege, and 
it is not otherwise shown by the record, that he engaged in 
combat, there must be evidence that corroborates the 
existence of the claimed stressor.  See Cohen, 10 Vet. App. 
at 128; 38 C.F.R. § 3.304(f).  

The RO attempted to verify the stressor identified by the 
veteran by obtaining his service medical and service 
personnel records.  These records confirm that the veteran 
was assigned to an assault craft division from June 1966 to 
November 1967, but they contain no reference to the event he 
described.  

In further attempts to verify the claimed stressor, the RO 
sent the veteran several letters requesting him to provide 
additional information so that an inquiry could be sent to 
the Joint Services Records Research Center (JSRRC).  However, 
the veteran responded that he could only recall that the 
event occurred in late 1966 or early 1967 in the waters 
around Vietnam.  He stated that he was unable to remember the 
name of the deck hand who was killed or to provide a more 
narrow time frame.

The Board acknowledges the statements received from the 
veteran, his wife, and his private physician regarding his 
current symptoms and his experiences in service.  
Unfortunately, however, the veteran has been unable to 
describe his claimed stressor in sufficient detail to permit 
a verification search by the JSRRC.  The Board notes that 
while the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Without sufficient evidence to corroborate the 
stressor described by the veteran,  the Board has no basis 
upon which to grant service connection for PTSD.  As the 
preponderance of the evidence is against this claim, it must 
be denied.




ORDER

Service connection for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


